 

 

EXHIBIT
1

 

 

 
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 2 of 35 PagelD #: 5

IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA

BRIAN 8S. NORTHCRAFT

Plaintiff (s)

V.
Civil Action No, 20-C-56
Judge: TABIT

W. VA. DEPARTMENT OF CORRECTION
1409 GREENBRIER STREET
CHARLESTON, W. VA. 25311

Defendant (s)

SUMMONS

To the above named Defendant:

IN THE NAME OF THE STATE OF WEST VIRGINIA:

You are hereby summoned and required to serve upon BRIAN S.
NORTHCRAFT #3613795 Plaintiff whose address is W. VA. NORTHERN
CORRECTIONAL, 112 NRC DRIVE, MOUNDSVILLE, W. VA. 26041 an Answer, including
any related counterclaim or defense you may have, to the Complaint filed against you in
the above styled civil action, a true copy of which is herewith delivered to you. You are
required to serve your Answer within 20 days after service of this Summons upon you,
exclusive of the day of service. If you fail to do so, judgment by default will be taken
against you for the relief demanded in the complaint and you will be thereafter barred
from asserting in another action any claim you may have which must be asserted by
counterclaim in the above styled civil action.

Date: January 22, 2020

Cath ay

Circuit Clerk

SI
By; Deputy Clerk
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 3 of 35 PagelD #: 6

!

IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINEA.-

BRIAN NORTHCRAFT,

Plaintiff,

Vv. CIVIL ACTION No.:

WEST VIRGINIA DIVISION OF
CORRECTIONS AND REHABILITATION;

TIM BOWEN, Superintendent,
North Central Regional Jail &
Correctional Center;

CHAD BEAVER, Transport Officer,
North Central Regional Jail &
Correctional Center;

TIMOTHY HALE, Transport Officer,
North Central Regional Jail &
Correctional Center;

JOHN DOE, Correctional Officer,
North Central Regional Jail &
Correctional Center;

COMPLAINT

NOW COMES, your Plaintiff, Brian Northcraft,

fi2] fp: a tG ‘ a

AY 9; Cs

stay 9
oA Niawiys

 

fi ‘ ven ad rt Bl
‘UU | ¥ ty

Nebr f Coup i;

(Plaintiff) Pro

Se and hereby submits his Complaint against the above named

Defendants. In support of this Complaint, your Plaintiff states

as follows:
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 4 of 35 PagelD #: 7

PARTIES

1. Plaintiff, Brian Northcraft (Plaintiff), is a citizen of

West Virginia and is currently incarcerated at the Northern
Regional Jail & Correctional Center (NRJCC). Plaintiff, at
all times relevant herein, was an inmate incarcerated at the
North Central Regional Jail 2& Correctional Center (NCRICC)

where the subject of this Complaint did occur.

Defendant Tim Bowen, at all times relevant herein, was a

Supervisory official employed by the West Virginia Division
of Corrections & Rehabilitation (WVDCR) at NCRUCC. Defendant
Bowen, at all times relevant herein, was the Superintendent

of NCRJCC. This Defendant is being sued in his individual

capacity,

3. Defendant Chad Beaver, at all times relevant herein, was a

Transport Officer employed by the WVDCR at NCRUCC. This

Defendant is being sued in his individual capacity.

Defendant Timothy Hale, at all times relevant herein, was a
Transport Officer employed by the WVDCR at NCRJCC. This

Defendant is being sued in his individual capacity.

Defendant John Doe, at all times relevant herein, was a
Correctional Officer employed by the WVDCR at NCRJCC. This

Defendant is being sued in his individual capacity.

2
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 5 of 35 PagelD #: 8

NATURE OF COMPLAINT

‘6. From 2017 to 2018, Plaintiff was incarcerated at the NCRJCC
as a pretrial detainee for an alleged sexual offense. While
awaiting trial for that offense, On two (2) seperate occasions
Defendant Hale subjected Plaintiff to assault and battery, as
well as, the malicious and sadistic use of excessive force,
Defendant Hale's use of force was unwarranted, unjustified and
was applied soley for the purpose of causing Plaintiff harm.
Defendant Hale, on at least two (2) seperate occasions did
subject Plaintiff to the intentional infliction of emotional
and/or psychological distress. The acts committed by Defendant
Hale were a wanton and willful infliction of pain upon the
Plaintiff which is proscribed by both, the West Virginia
Constitution and the United States Constitution, Defendant
Hale, on at least two (2) seperate occasions did create a
substantial risk of harm to Plaintiff by labelling Plaintiff
a sex offender to the NCRJCC inmate population in violation
eft both the West Virginia Constitution and the United States
Constitution, Defendant Beaver on at least one occasion did
subject Plaintiff to assault and battery, as well as the
sadistic use of excessive force, or he failed to intervene
in Defendant Hale's attack on Plaintiff either of which

violate both the West Virginia Constitution and the United
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 6 of 35 PagelD #: 9

States Constitution. Defendant Tim Bowen failed to properly
train, supervise and/or discipline Defendants Hale, Beaver
and John Doe in the proper use of force, as well as, other
WVDCR policies and/or NCRJCC policies and operational
procedures, all of which directly resulted in Plaintiff being
damaged. Defendant John Doe, on one occasion, did actively
Participate in the assault and battery of Plaintiff and also
subjected Plaintiff to the malicious and sadistic use of
excessive force. That force was unwarranted and unjustified
and was applied soley for the purpose of causing harm to the
Plaintiff. The acts committed by Defendant John Doe were a
wanton and willful infliction of pain upon the Plaintiff which
is proscribed by both the West Virginia and United States

Contitution,

The reckless, wanton, willful and intentional acts and
omissions of the Defendants directly resulted in Plaintiff
being injured Physically, emotionally and/or psychologically.
Plaintiff has exhausted all available administrative remedies
in this matter. Plaintiff is seeking damages from the |
Defendants, jointly and severally, up to an amount which is
commensurate with the amount of insurance coverage applicable
to Plaintiff's claims made herein. Plaintiff is not making a
claim pursuant to 42 U.S.C. § 1983 against Defendant West

Virginia Division of Corrections Rehabilitation, Plaintiff
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 7 of 35 PagelD #: 10

10.

M1.

further asserts that he is not seeking punitive damages from

Defendant West Virginia Division of Corrections & Rehabilit—

ation.

All events and occurrences alleged herein occurred in the

State of West Virginia.

FACTUAL BACKGROUND

Plaintiff incorporates by reference and realleges each and
every allegation contained in paragraphs 1 through 8 as if

set forth fully herein,

Although the Statute of limitations has runout regarding an
am incident which took place between Defendant Hale and the:
Plaintiff on December 4, 2017, Plaintiff hereby asserts that
Plaintiff is not making any claims in which he seeks relie=

regarding this incident.

On or about December 4, 2017, Defendant Hale entered the
Plaintiff's cell in the booking area of the NCRJCC, Defendant
Hale instructed Plaintiff to submit toa strip search for the
purpose of transporting Plaintiff to the Tyler County Court-
house. Plaintiff complied and after getting dressed, Defendant
Hale shoved Plaintiff into the wall of the cell and then asked

Plaintiff "Do you think you're tough?" Defendant Hale then
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 8 of 35 PagelD #: 11

Tee

13.

escorted Plaintiff to the waiting transport van. Upon
entering the transport van, Defendant Hale advised the other
inmates that the Plaintiff was incarcerated for sexual assault
and kidnapping. The other inmates proceeded to spit on the
Plaintiff and call him derogatory names as a result of
Defendant Hale's actions. Defendant Hale sat the Plaintiff
between two (2) female inmates in the van and told them to
"kill" the Plaintiff if he tries anything. These acts were
witnessed by Transport Officer Tallman.who later told the
Plaintiff that Defendant HAle's behavior was unprofessional

and "way over the top."

On or about January 11, 2018, Defendant Hale arrived at the
Plaintiff's cell at NCRICC. At that time, Plaintiff was housed
in protective custody (Pc) in the facilityé#s segregation unit
A7. Plaintiff was being transported to the Tyler County

Courthouse for a status hearing in his criminal cass.

After arriving at Plaintiff's cell, Defendant Hale removed
Plaintiff from his cell and instructed him to get into the
shower stall next to his cell. Although the request was
uncommon, Plainitiff complied and wntered the stall along
With Defendant Hale who entered behaind Plaintiff and pulled
the door shut. Once the door was shut, Defendant Hale

immediatley began spraying Plaintiff in the eyes and face
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 9 of 35 PagelD #: 12

with Oleoresin Capsicum (OC), Defendant Hale continued to
assault Piaintiff with the OC for several seconds, then

began screaming at Plaintiff to get on the ground at which
time Plaintiff complied and lay facedown on the shower floor.
Defendant Hale then forcefully handreuffed Plaintiff at which
time Plaintif€ could hear Defendant Beaver open the stall
door. While Defendant Beaver held the stall door open,
Defendant Hale grabbed only the handcufifSs which were securing
Plaintiff's hands behind his back and began pulling the
Plaintif€ up off the floor. This caised Plaintiff excrutiating
pain in his wrists, arms and shoulders. As Plaintiff slowly
got to his feet, Defendant Hale proceeded to knee Plaintiff

in his left kidney multiple times. Defendant Beaver made no
attempt to intervene or stop the assault by Defendant Hale.
Defendant Hale then began making the allegation that Plaintiff
had spit on him. Spitting on an inmate is a very serious rule
violation which constitutes assault on an officer. Plaintiff
hereby avers that he never spit on Defendant Hale and that
Defendant Hale only made this claim in order to justify his
assault on Plaintiff as a legitimate use of force. However,
Plaintiff was never charged with assaulting an officer or

any other rule violation in regards to Defendant Hale's
allegation of Plaintiff spitting on him. Plaintiff was then

escorted to an outside recreation yard and plced on the
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 10 of 35 PagelD #: 13

14,

15.

ground. Defendants then placed a spit mask over Plaintiff's
face, which was still covered in OC. Plaintiff requested
medical attention and to be decontaminated from the OC.
Defendant Hale and Beaver refused to contact medical and

refused to decontaminate Plaintiff of the oc.

Plaintiff was then escorted to the booking area by the
Defendants. Plaintiff was placed in a belly chain and shackels,
However, Plaintiff's hadns remained secured behind his back.
Plaintiff found this uncommon as well because when an inmate
housed at a Regional Jail is transported to Court or an
outside appointment, they are cuffed in the front and their
hands are secured to their bellychain through a tamper proof
box that is attached to their cuffs.

Once outside and beside the transport van, Defendants
Hale, Beaver and John Doe, using plastic zipties, proceeded
to ziptie Plaintiff's cuffed hands, which were behind his back,
to his shackles, thereby hogtying Plaintiff. These Defendants
then picked up the Plaintiff, who was still soaked in oc spray
and weazing a spit mask, and threw the Plaintiff into the van
onto an empty bench seat, facedown. As a result of being
thrown into the transport van, while hogtied, Plaintiff's

head was struck off of the wall of the van.

Because Plaintiff was facedown, he was having trouble
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 11 of 35 PagelD #: 14

16.

17.

breathing. Plaintiff coulda not breath, blinded and burning
from th OC spray. Plaintiff began crying and Pleading for
help. Eventually, due to Defendant Beaver's deliberately
aggressive driving, Plaintiff was thrown from the seat and
his face was struck off of a steel leg of the bench seat

Tesulting in the chipping of his teeth.

While hogtie, bleeding, blinded and burning and trapped
between the seat and the security cage seperating the officers
from Plaintiff and two (2) other inmates, Plaintiff again
beg the Defendants to help him. After telling the two (2)
other inmates not to worry about Plaintiff because he was a
sex offender, Defendants stopped the van at Conway Lake Rd.
on Rt. 18 in Tyler County. Defendant Hale then got into the
back of the van and again assaulted Plaintiff with his oc
Spray. Plaintiff was then lifted back onto the seat at
which time his face was struck off of the wall of the van,
As the van continued, Defendant Hale stated that he would
assault Plaintiff with the oc again if Plaintiff moved on
the seat at all. Plaintiff was still hogtied, facedown,

blinded, burning and wearing the spit mask.

Once arriving at the Tyler County Courthouse, inmate Steve
Chaplin and the second inmate (Name unknown) taken into the

courthouse first, Plaintiff requested to speak to his
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 12 of 35 PagelD #: 15

18.

19.

attorney at which time Defendant Hale stated “There isn't a
iwyer that can help you with the charges you have.", After
being hogtied for approximately two (2) hours, Plaintiff was
escorted into the Courtroom by Tyler County Sheriff Brian
Wiegle, who stated to Plaintiff that he felt the Defendants

were totally out of line for what they had done.

Plaintiff was present throughout his entire hearing, soaked
in OC spray and with his face bleeding. The condition ofsthe
Plaintiff was witnessed and noted by the Defendants then

attorney, Kevin Neiswonger.

After the hearing, Plaintiff was returned to the transport
van where once again his hands were cuffed behind his back.
However, this time, Defendants ziptied Plaintiff's bellychain
to his shackles which allowed Plaintiff to sit in the seat

on his buttocks but in a bent over position. Throughout the
journey back to NCRJCC Defendant Hale would threaten to again
assault Plaintiff with OC spray due to the van making the
Plaintiff move around. Periodically, Defendant Beaver would
stop the van in order for Defendant Hale to get into the
back of the van and tighten Plaintiff's zipties, thereby
forcing Plaintiff into a more secured, bent-over position.
Defendant Hale would also brandish his OC and act as if he

were going to assault the Plaintiff again. Each time, the

10
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 13 of 35 PagelD #: 16

Plaintiff would cower away in fear and Defendants would

laugh.

20 After returning to NCRICC, Defendant Hale conducted the

21.

22.

Plaintiff's strip search at which time while Plaintiff was
nude, Defendant Hale repeatedly forced Plaintiff to bend
over and spread his buttocks. Defendant forced Plaintiff to
do this approximately four (4) times. At the end of the
strip search, Defendant Hale asked Plaintiff, "How does it

feel to be sexually exploited?".

Plaintiff was then returned to his cell. After being assaulted
with OC spray, being forced to be contaminated in the oc

Spray for approximately eight (8) hours, being hogtied for
approximately two (2) hours, wearing an OC contaminated

spit mask for approximately two (2) hours, Plaintiff did

exhaust all available administrative remedies. (see EXHIBIT

ONE).

COUNT I
INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS/OUTRAGEOUS CONDUCT
Plaintiff incorporates by reference and realleges each and

every allegation contained in paragraphs 1 through 21 as if

set forth fully herein,

11
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 14 of 35 PagelD #: 17

23.

24,

coh

26.

Defendants' ‘conduct was Carried out without just cause and
was outrageous and intentional, proximately causing Plaintiff
to suffer severe bodily injury, severe emotional distress,
humiliation, embarassment, mental distress and loss of

personal dignity.

Defendants knew or should have known that such conduct was
reasonably certain to cause severe emotional distress, as well
as, physical harm. Despite said knowledge, Defendants
conducted themselves in an unlawful manner when they subjected
Plaintiff to assault and battery, as well as, the malicious
and sadistic use of excessive force. Defendants' conduct

was an unnecessary infliction of Pain upon the Plaintiff

which amounted to cruel and unusual punishment,

As a result of the conduct stated above, Plaintiff has
suffered severe mental anguish, embarassment, humiliation
and physical injury and has otherwise been greatly damaged
through Defendants' violation of Plaintiff's rights and is
therefore entitled to compensatory damages against the
Defendants, a5 well as, punitive damages against the Defenda-~
nts, as well as, attorney's fees and costs.
COUNT IT

VIOLATION OF 42 U.S.c § 1983

Plaintiff incorporates by reference and realleges each and

12
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 15 of 35 PagelD #: 18

27.

every allegation contained in paragraphs 1 through 25 as if

set forth fully herein,

Defendants harassed, assaulted and battered Plaintiff ahdn
they physically injured him when they used oc spray, pulled
him off the floor by his handcuffs, placed a spit mask on him,
hogtied him, threw him in a transport van, caused him to chip
his teeth, kneed him in his kidneys and forced him into a

bent over poition for an extended period of time, without just
cause, while he posed no threat to the Defendants, himself,
others or State property. This conduct was unwarranted,
unnecessary and unjustified. Defendants’ actions were committ-—
ed with the intent to inflict unnecessary harm, humiliation,
embarassment, and emotional distress upon Plaintiff and was
Carried out under the color of the law of the State of West
Virginia. The conduct described herein deprived Plaintiff of
his rights and privileges under the Constitution of the United
States and West Virginia. The conduct was carried out with
malice and is evident from the spraying of Plaintiff while he
posed no threat to the Defendants, himself, others or State
property and is further evident by Defendants doing so while
Plaintiff was handcuffed behind his back, shackled and hogtied.
The Plaintiff not being decontaminated for approximately

eight (8) hours, wearing a spit mask and being hogtied for

13
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 16 of 35 PagelD #: 19

approximately two (2) hours demonstrates malice towards the
Plaintiff. At no time did the Defendants ever attempt to
temper their illegal use of force. Defendant Hale repeatedly
referenced Plaintiff's criminal charges and even disclosed
those charges to the inmate population. When Plaintiff cried
and pleaded for help while trapped between the seat and the
security cage in the transport van, Defendant Beaver pulled
over in order to allow Defendant Hale to again assault the
Plaintiff who was incapacitated due to being hogtied, blinded
and burning from the OC, bleeding and terrified, Defendant
John Doe's participation contributed to the violation of
Plaintiff's rights. Defendant Tim Bowen's failure to properly
train, supervise and discipline Defendants Hale, Beaver and

John Doe also contributed to the violation of Plaintiff's

rights.

28. The excessive force used against the Plaintiff, who'was a
pretrial detainee at the time, was in violation of Plaintiff's
rights under the Fourteenth Amendment of the United States
Constitution, Article III § 10 of the West Virginia Constitu-—
tion, the Eighth Amendment of the United States Constitution,
as well as, Article: IIIWw§ 5 of the West Virginia Constitution,
Defendants' use of éxcessive force amounts to a violation of
Due Process and further amounts to Cruel and Unusual Punish-

ment. This Due Process violation and Cruel and Unusual

14
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 17 of 35 PagelD #: 20

25.

30.

aks

Punishment was carried out without any just cause and was

completely unwarranted.

The conduct of Defendants was so egregious and outrageous,

so as to constitute an abuse of power in violation of the
Plaintiff's right to be from such physical attacks under the
Fourteenth and Eighth Amendments of the United States
Constitution, as well as, Article III § 5 and 10 of the West
Virginia Constitution. Defendants' acts, as set forth herein,
were done while acting under the color of State law and
rises to the level of Cruel and Unusual Punishment and Due

Process violations,

As a result of the aforementioned violation of Plaintiff's
Constitutional rights, Plaintiff has suffered physical injury,
as well as, mental anguish, embarassment, humiliation and

has otherwise been greatly damaged through Defendants’
violation of his rights and is therefore entitled to comp-—
ensatory damages as well as ounitive damages against the

Defendants and attorney fees and costs.

COUNT IIT
VICARIOUS LIABILITY
Plaintiff incorporates by reference and realleges each and
every allegation contained in paragraphs 1 through 25 as if
set forth fully herein,
15
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 18 of 35 PagelID #: 21

32.

33),

34,

355

36.

.

Defendant WVDCR is vicariously liable for the conduct of its
employees under the doctrine of respondeat superior, as the
individual Defendants were acting within the scope of their
employment and at the time the inappropriate acts described
herein occurred. Moreover, Defendant WVDCR is responsible for
ensuring compliance with policy directives set forth in this
complaint as well as other directives to ensure the safety

and wellbeing of inmates.

As such, Plaintiff is entitled to recover damages from the

WVDCR for said conduct.

Iv
RECKLESS/NEGLIGENT CONDUCT
VIOLATION OF POLICY AND PROCEDURE

Plaintiff incorporates by reference and realleges each and
every allegation contained in paragraphs 1 through 33 as if

set forth full herein,

Defendant WVDCR has policies and procedures in place that

preclude the use of ecessive force by Correctional officers

and transport officers,

The purpose of those policies are to prevent officers from

using malicious and sadistic force to harm inmates.

16
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 19 of 35 PagelID #: 22

37. Defendant WVDCR's reckless/negligent conduct was a violation

38.

39,

of policy and procedure that resulted in Plaintiff being
subjected to excessive force as described herein, The
violation of this well-known policy was a proximate cause of

Plaintiff's injuries.

COUNT V
ASSAULT AND BATTERY
Plaintiff incorporates by reference and realleges each and
every allegation contained in paragraphs 1 through 37 as if

set forth fully herein.

Defendants created an apprehension within Plaintiff of
immediate physical harm by making threats of physical harm.
Plaintiff was battered by Defendants when he was sprayed
with OC, hancuffed, placed in a spit mask, hogtied, thrown
facedown into a transport van, deliberately thrown off of
the seat in the transport van chipping his teeth, sprayed
with oC for a second time without being decontaminated for
approximately eight (8) hours, forced into a bent over
position using plastic zipties, then sexually exploited and
by being forced to wear an OC contaminated spit mask for

approximately two (2) hours, all without just cause.

40. Defendants are liable for this inappropriate conduct and the

17
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 20 of 35 PagelD #: 23

use of excessive force against Plaintiff. The use of force
techniques used by Defendants are a violation of WVDCR

policy and procedure. Defendants failed to make any attempt
to temper and further should not have been applying any force
to Plaintiff in the first place because Plaintiff posed no

threat to the Defendants, himself, others or state property.

41. As a result of the aforementioned assault and battery, the
Plaintiff has suffered mental anguish, embarassment, humil-
iation and physical injury, including but not limited to,
permanent skin damage.as well as a shoulder injury and dental
injuries which cause Plaintiff constant pain, and has otherwise
been greatly damagdd through Defendants! violation of his
rights and is therefore entitled to compensatory damages as
well as punitive damages from Defendants as well as attorney's
fees and costs.

WHEREFORE, based on the reasons set forth in this
Complaint, and for such other and further reasons as are
apparent to this Honorable Court, PLaintiff respectfully
requests that judgment be entered in favor of the Plaintiff
and against the Defendants and requests that the Court award
damages including, but not limited to, physical injury,
medical expenses, damages for emotional and mental distress

and punitive damages, Court costs, pre-judgment interest,

18
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 21 of 35 PagelD #: 24

post-—judgment interest, attorney's fees and expenses.
% oh c 4 f
PLAINTIFF DEMANDS A TRIAL BY a BN ro ARDY

  

m3 ven er
es f 1 Lien

 

COUAT

Tisha COUNEY CCULT
Sworn to, taken and affirmed bef
r ore me this (thaa
2020 RS -

of Jonuary ,20+3-in Marshall County, West Virginia.

4
NOTARY PUBLIC PLAINTIFF

My commission expires, OY4 , (o, ao7t}

 

 

OFFICIAL SEAL
Ps NOTARY PUBLIC
Ae) STATE OF WEST VIRGINIA
ROBERT W. SMITH
112 Northern Regional Cortections Orive
Gy Moundavile, West Virginia 26041
My Gommminnion Bxpires Apr. 10, 2024

  

 

 

 

19
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 22 of 35 PagelD #: 25

EXHIBIT ONE
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 23 of 35 PagelD #: 26

 
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 24 of 35 PagelD #: 27

Garievance # 2019- (ar 02 ~MERT BIVED

OCT 2 2 2019

 
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 25 of 35 PagelD

~ Pa
“oye qo ta *
- atte, ha, aia
* ead?

#: 28

 

 

 

 

 

 

 

 

me again S238 Vnon ene soch’ Prom roy eyes. We Ven»

called one a” sex ofCemdes _picee of shit” and. sate oO

Comment Yrot 3 was getting what 3X deserved. Be then

preceeded 40 Sick me ip by yy hand coofF's one) ees ro) Me

in ne Kidneys -Holce on my \et} side WE Solloure dM

of ns Commands as Ynis assau\t aa malacen \be, to0 kK
Ne waa

 

 

me out to he ceo yard and <eChsed Ao allocd moe

 

 

 

Rl Ge aa Ee eacielbiis 1h eae ek ‘bia © Aa

 

oe one at asl Yo Sront of molliple- Co's. “wa:

 

 

to antake and placed im ‘belly ehons and hand cof

 

my back Ve ocloced me into one shackles amd ss

 

 

 

Sot ma PA eaihe: SO ie

 

AGS Ina, Sok. As. he Vareus me ry ane Siow, No

 

~

of Vre vow.

 

laying, on my \ne\\y in a posttion Yhek Tt

 

 

Yoon
‘oreacthe,, see, mc move. \he Yen decided tn condinc

oh ne. posthoaed je Mis. Loring vree-stransport

 

pe nde 1 Known An be YR iomoks tn She na
LOGS @ Sex  ASender and hot t& SS roaywad ine

% c “4

‘fe

aS

 

 

Porous off -Pre seat imtoo pre Poor, chipping

my

 

 

beet off of IW leas of -Yre ran Seok Eas fhe

 
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 26 of 35 PagelD #: 29

 
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 27 of 35 PagelD

#: 30

 

 

Stns, upright iat my hands Keine my ‘bach. “I

 

st

Med Ay belly chains 45: my ankle shacks, Ynis g

nade

 

@mavose

 

tr very diFiculk As balance my se \¢ \n Ye seat
XZ wos bhonched ferusacd . “The -mosport back to Ye

Val

 

 

‘Deane Ore x CO Werle s \acted to GOO O Yarceaten to Spr
foc. Meo vou Moving, Ce araond. use \yw drwe. Mes Vr

omdled

 

me all Minds of. At roqatary commons, We Kept stopois
VO @- wu ple \acasions , and Napping, Yo Vere ‘pack 3

POs

 

aad acted ne ye ods Qyoling, “bs + Spray re QAQoun _ We

\sa

 

Sides RD.

 

Wwobld Holken Wp Ane Zin Mey attached jn me at ead
ean activa as ne Seu, Sno Arve d te apaloo ze +i

 

hoo tomates, Se his behavior.

“They Ao\i me Jn make sor

 

soe bm. Sac lis canduck and to \ed Yrem Vnow: tft

 

n2eded Wy prowide slave ments, AS ise enrece d Ve. Roni

 

 

Mept me sinacKled and placed me ino. enone . facing 4
cornec ohh) ‘he sitinped me oot. ‘When Was my

IH ro

 

 

 

o\tp ouky he ands my Shackles pease Ve

 

hath mae We
Yren +

be Ks.

{

 

aetos Rede Sy Ok he. o8\ we a apread my ehh

Ye mode me da is Toor dthcemt. Hoes, commenhad

” Meus

 

does i+ Sol An. be sexolly exdlarred 2”! He mode

re

 

su0) aod covah tusice cand den caiscpede’ so ank me.
ios \y Pros here 46 dei me Yoo he wos @ are

Face

Boy
> 4

 

bmple se

 

and Vinal my cnoroe, proved jo inim “Yhot SE tasas 4

Arash “Amo 4h all of nto Cunishmen+ raWhayk -60y 9

eSoMnse

 

excod’ wy She end 2 solid, “ You are re only CO

Y tt Hos

 

Ca\\

 

 

ever \nacassed me and Vhok he was not allowed +0

 
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 28 of 35 PagelD #: 31

 

 
Case 2:20-cv-00100 Document1-1 Filed 02/03/20 Page 29 of 35 Page

ID #: 32

 

AOemied aecess +n Vyo shower,” 50° 1. dned to co

mMillA

 

al\ aver my body te ky ‘ond _70Ke. Me burnin, s
OW» “We fas\on hc. borns \askea Bsc feng Bie

Qn saston

Ty ale

 

nad) SnrvisesS on my Yosh, eft side» and fone :s

\\

 

bovinessed doy any co Nidan ey  eroecenty asic. )

afkve

 

sents on my Race, neck , ANS , ost tack Yhot_f

NON R

 

Dever Wear ONWON

 

 

Rolie Rs CO_oMicer: tale Sa be ced Sor mis ¢

=<

no ils

 

 

CO's. ros hoa Saed ee ‘Yn be reprimanded ar

edreinees

 

 

BLS Ze

 

October | 2019 Bacon Withee bi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 30 of 35 PagelD #: 33

STATE OF WEST VIRGINIA

DEPARTMENT OF MILITARY AFFAIRS & PUBLIC SAFETY
DIVISION OF CORRECTIONS AND REHABILITATION

 

BETSY C. JIVIDEN JOSEPH WOOD JEFF S. SANDY, CAMS, CFE
COMMISSIONER SUPERINTENDENT CABINET SECRETARY

NORTH CENTRAL REGIONAL JAIL AND PRISON
ONE LOIS LANE
GREENWOOD, WV 26415
(304) 873-1384 TELEPHONE

To: Inmate Brian Northcraft

OID #3613795
From: Joseph Wood

Superintendent, |“ RJ&CF
Date: 28 October 2019

RE: Grievance 2019-10-02-NCRJ

CUT C RDS RRR RE RR EER REECE TRESPASS PRE

Your Grievance was received in my office at North Central Regional Jail administration on 18 October 2019 via
US mail, and the grievance contained in the envelope was date stamped in my office 22 October 2019.

Please see the below answer for Grievance #2019-10-02-NCRSJ:

A Use of Force review was conducted on the incident involving you and Officer Hale that occurred on January
11, 2018 in the shower, whereas Officer Hale’s report does describe taking you into the shower to change due
to you having a cell mate. Officer Hale does describe you assaulting him by spitting on him, at which point you
were exposed to Oleoresin Capsicum (OC), spray from a MK TV cannister. Officer Beaver confirms this in his
report and further describes your resistance to his directives which resulted in another exposure to OC and him
being required to force you to the floor to be controlled. An exposure form was completed describing your
decontamination process, as well as reports written by the attending nurse which describes no injuries sustained
and restraints within acceptable limits. The Use of Force was deemed to have been justified and within the
Policies that were in place at the time of the incident. I have reviewed all the incident reports, concerning this
incident, and find no evidence to support your aJlegations of misconduct by Officer Hale or any other Officer. |
further reviewed KIOSK entries by you for the date range of 1 December 2017 through 31 January 2018 to
determine if you had made any complaints concerning this allegation to the Superintendent and found that you
filed zero (0) grievances and only had inquiries to the Superintendent concerning commissary privileges being
restored, some clothing issues and a haircut.

Given the above facts, and current operational practices, Your Grievance is denied, and subsequently any relief
sought within the grievance is also denied.

IWiisw

Cc: Assistant Commissioner Bureau of Prisons and Jails
Chief of Institutional Operations
Inmate file
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 31 of 35 PagelD #: 34
j

| Appea!

leo: ‘Chief of Operations
com: Brien Wo craft SEIS IPL

Dae. Noten ber ee ZOlF

 

 

ha

oo eens

 

 

 

 

zh it orelof ) ke. to appeal the. AELISIONS

 

 

 

by Te se Dh hinged On Gye varice Ht ZOId 710 -O1- NY
wd Gy poaoda # 2019-10-02 -VKS, Please.

Lunesta ate the. tAcidlent!s Facthet ancl puacess these

9 Lean, Plese (etuty the pesalts gt Your
shyt te me so 7 vill have 2 betel

a4

 

 

 

lings Seudieiiel tmadieten seadiccon

 

| Bua VM safft SUZ 7E5-

Bran io Phanad

| WV Apethewy correction; } Feacsloty

 

 

M2 NBC Drive

 

Mowavcls ite, WY 2é0Y/)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 32 of 35 PagelD #: 35
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 33 of 35 PagelD #: 36

NORTHERN CORRECTIONAL FACILITY
112 Northern Regional Correctional Drive
Moundsville, West Virginia 26041

MEMORANDUM

TO: — Brian Northcraft #3613795

FROM: Theresa Blake
Corrections Facility Coordinator I

DATE: 21 November 2019
RE: LEGAL MAIL TRACKING

Please be advised that I am in receipt of your request for a chronological list of all your
outgoing legal mail from November 4, 2019 through November 10,2019, All outgoing legal mail
within the requested date range is listed below

Outgoing legal mail:

11-6-19 David A. Farmer im
1325 Virginia St. E
Charleston WV 25301

11-7-19 Attorney Paul Stroebel
405 Capitol St. Ste 102
Charleston WV 25320

11-8-19 Chief of Operations

1409 Greenbrier St.
Charleston WV 25311]

TB

Cc: File
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 34 of 35 PagelD #: 37

 

 

WV Northern _Cortectasal Fees lity
; | HZ WRC Deve.
: Moundsule WV 7604)

 

 

 

 

 

 

 

 

 

 
Case 2:20-cv-00100 Document 1-1 Filed 02/03/20 Page 35 of 35 PagelD #: 38

STATE OF WEST VIRGINIA ‘¢ ; »

DEPARTMENT OF MILITARY AFFAIRS & PUBLIC SAFETY €
DIVISION OF CORRECTIONS AND REHABILITATION

 

JEFF S. SANDY, CAMS, CFE

BETSY C. JIVIDEN
COMMISSIONER CABINET SECRETARY

OFFICE OF THE COMMISSIONER
1409 GREENBRIER STREET
CHARLESTON, WV 25311
(304) 558-2036 TELEPHONE - (304) 558-5367 FAX

TO: Brian Northeraft #3613795

THRU: Superintendent of NCC&J Shawn Straughn
FROM: Central Office Grievance Review

DATE: December 12, 2019

RE: 2019-10-01-NCRJ & 19-10-02-NCRJ

Upon review of all available documentation, including your written statement and that of
Supt. Wood. The Commissioner’s Office is Affirming the responses issued by Supt. Wood and

Denying your grievances

it should also be noted, that as a matter of Policy, copies of Investigative files or reports will
not be provided directly to members of the inmate population.

RECEIVED
DEC 12 2019
WARDEN'S OFFICE
